Citation Nr: 0841112	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for 
low back pain due to herniated nucleus pulposus, status post-
discectomy (hereinafter, a "low back disability").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Nashville, Tennessee, which continued the 40 percent 
rating for a low back disability.

The veteran has submitted two packets of evidence since the 
appeal has been certified to the Board.  See 38 C.F.R. 
§§ 20.800; 20.1304(c) (2008).  Regarding the first, a cover 
letter and a small handwritten note regarding acute abdominal 
pain, although the veteran did not submit a waiver of RO 
consideration, the Board finds that because the evidence 
reveals no pertinent or relevant information that could 
possibly aid him in his present claim, a remand for 
consideration by the agency of original jurisdiction (AOJ) is 
unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nothing in that statement indicates that additional records 
regarding the back disability on appeal should be obtained 
from that physician or facility.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Regarding the second packet, this is a 
duplicate of a letter from his doctor already in the claims 
file, and thus the Board considers it.  See 38 C.F.R. §§ 
19.9(b)(3), 19.37(b), 20.1304(c).

The veteran testified before the undersigned at a December 
2006 Travel Board hearing at the RO, a transcript of which 
has been associated with the file.  As a result of statements 
during this examination describing how his disability had 
gotten worse, the Board remanded this case for a new VA 
examination, which occurred in October 2007.  




FINDING OF FACT

The veteran's low back disability is manifested by range of 
motion on the thoracolumbar spine of forward flexion to 15 
degrees and no ankylosis.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 40 percent 
for a low back disability are not met.  See 38 U.S.C. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5242-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions for the elements two and three.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores 
and does not take the form prescribed in that case.  Failure 
to provide pre-adjudicative notice of any of the duty to 
notify elements is presumed to create prejudicial error, 
which the Secretary must show is non-prejudicial to the 
veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007), 
cert. granted, 128 S. Ct. 2935 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary can show lack of prejudicial harm in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id. at 887-89; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (the list is not an exclusive 
list of ways that error may be shown to be non prejudicial).  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Sanders, 487 F.3d at 887-89; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the January 
2004 letter requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
February 2004, September 2004, June 2006, and October 2007 VA 
examinations performed in association with this claim.  The 
veteran submitted a letter from his wife, detailing the day-
to-day effects his disability has on his life.  He has also 
submitted records from his worker's compensation claim.  
Finally, the veteran discussed that his disability had 
worsened in the December 2006 Travel Board hearing, and the 
case was remanded after that time so that the veteran could 
be re-examined.  The Board finds that the notice given, the 
questions directly asked and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate first-element notice is not 
prejudicial.  See Sanders, 487 F.3d at 889; Vazquez-Flores, 
22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for a low back disability.  As will be 
discussed below, back disabilities are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DC 5235-5243.  This is the only 
Diagnostic Code to rate this disability and it is only cross-
referenced to the rating formula for Invertebral Disc 
Syndrome (IVDS) for the purposes of evaluation.  See id.  The 
veteran received notice of the IVDS criteria, as evinced by 
his actual knowledge, shown by most recent evidentiary 
submission, a letter from his doctor discussing 
incapacitating episodes, the sole criterion for an IVDS 
rating.  In any event, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and special 
monthly compensation.  See 38 C.F.R. Part 4.  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, 487 F.3d at 889.  

As to the fourth element, the January 2004 and May 2007 
letters did provide notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claim.  The Board readjudicated 
the veteran's case in January 2008 and issued a supplemental 
statement of the case (SSOC) some 7 months after the May 2007 
letter and several years after the 2004 letter.  The SSOC 
cures any harm associated with a fourth-element notice error.  
The Board finds that the fourth element of Vazquez-Flores is 
satisfied, or, in the alternative, that any error is non-
prejudicial.  See Sanders, 487 F.3d at 889; Vazquez-Flores, 
22 Vet. App. 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met and that the VA has discharged its duty to notify.  
See Quartuccio, 16 Vet. App. at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  Since the Board remanded the case, the 
veteran has submitted additional private medical records and 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims 
which are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
February 2004, September 2004, June 2006, and October 2007.  
The Board remanded this case after the December 2006 hearing 
so that the veteran could be re-examined, resulting in the 
October 2007 VA examination.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's lower back disability since he was 
last examined.  See 38 C.F.R. § 3.327(a).  It is the 
objective symptoms of the disability that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examination and remain correct 
evaluations of the veteran's disability.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43186-01 (1995).  The Board finds 
that no further action is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

As noted, the Board evaluates the veteran's January 2004 
claim for increased rating of a low back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DC 5235-5243.  Ratings under this 
formula are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
As the veteran is presently rated 40 percent disabled, the 
Board looks to the criteria for ratings higher than that to 
determine if the veteran qualifies for a higher rating.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. Id.  A 
50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine. Id.  

In the October 2007 VA examination, the veteran's 
thoracolumbar range of motion (ROM), both active and passive, 
was to 15 degrees on flexion with pain on both and normal 
resisted isometric movement.  The examiner specifically 
reported no ankylosis in either the cervical or the 
thoracolumbar spine.  Thus, the veteran's disability does not 
meet the criteria for a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, DC 5235-43 (requiring unfavorable 
ankylosis of the entire thoracolumbar spine for a 50 percent 
disability rating).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The veteran is evaluated 40 percent disabled, the 
rating assigned where forward flexion of the thoracolumbar 
spine is 30 degrees or less, with or without symptoms such as 
pain, stiffness, or aching.  38 C.F.R. § 4.71a, DC 5242.  In 
this case, range of motion testing has shown limitation of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, but the next higher rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine which 
has not been shown.  See id.  Accordingly, a higher rating is 
not warranted in this case under the provisions of sections 
4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (when a claimant receives the maximum disability 
rating based on his symptomatology including ROM, it is 
unnecessary to consider sections 4.40 and 4.45).

The Board also considers the veteran's disability under the 
alternative rating criteria for IVDS.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 6 (evaluate IVDS under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under section 4.25).  

Under DC 5243, effective September 26, 2003, a 10 percent 
evaluation is assigned for IVDS with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months; a 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note 1.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note 2.  

The veteran's Dr. A described that the veteran had 
incapacitating episodes lasting over 6 weeks over the 12 
months prior to October 2007.  Dr. A's letter stated, 
however, that the veteran reported these episodes to him, not 
that the doctor prescribed the incapacitation.  Because the 
rating criteria for IVDS require that the incapacitation be 
prescribed by a physician this evidence is not sufficient to 
support a rating under the IVDS criteria.  See 38 C.F.R. § 
4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes, Note 1.

The Board also notes the veteran told the VA examiner in 
October 2007 about incapacitating episodes, reporting 
multiples, and that he could not list them all.  The veteran 
told the examiner they occurred almost weekly and inhibit him 
from getting out of bed for half the day.  The June 2006 VA 
examination report stated the veteran had 2 days of 
incapacitating episodes in the last year.  Again, because the 
incapacitating episodes must be prescribed by a physician, 
and because a rating under the IVDS criteria would be less 
beneficial to the veteran than the current rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board relies on this latter rating.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine; Id. at Formula for Rating IVDS Based on 
Incapacitating Episodes.  

The Board does note that the facts of this case raise the 
issue of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  Section 3.321(b)'s purpose is to accord justice to 
veterans whose exceptional symptoms exceed the capacity of 
any relevant DCs to compensate him for his disability.  The 
veteran's disability must be so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The VA examination notes that the veteran has not 
worked for 1-2 years.  See Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008).  The evidence in this case does not 
support referral to the Compensation and Pension Service 
because the applicable DC adequately compensates the veteran 
for his disability.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008); VAOGCPREC 6-96, summary available at 61 Fed. 
Reg. 66748-02, 66749 (1996).  

As an initial matter, the veteran's disability is adequately 
compensated by the temporary total evaluation due to 
convalescence between March 9, 2000, and May 1, 2000.  There 
are no other periods of hospitalization during the time frame 
under consideration.  A review of the file reflects that the 
veteran has not worked since his July 2003 non-service-
connected cervical spine injury.  In any event, as of 
November 2004, the veteran's doctor reported he was capable 
of doing medium level work.  In the October 2007 VA 
examination, the veteran stated he had not worked for 1-2 
years due to his low back disability.  The VA examiner noted 
that this disability has no effect on toileting, feeding, and 
grooming; a moderate effect on shopping, traveling, bathing, 
and dressing; a severe effect on chores, and that it prevents 
exercise, sports, and recreation.  Indeed, the veteran is 
rated totally disabled due to individual unemployment, though 
this does not prevent the Board from referring the case for 
assignment of an extra-schedular rating.  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994) (these two are not 
inextricably intertwined).  The Board has also considered the 
veteran's wife's statement, which recounts many of the 
physical symptoms of the veteran's disability.  Given his 
symptoms, however, and considering the rating criteria in the 
applicable DCs, the Board concludes that the veteran's 
disability is adequately compensated by the relevant DCs.  
His picture of disability is not so exceptional that he 
exceeds their capability to compensate him.  See 38 C.F.R. § 
4.1.  Indeed, a disability rating itself is recognition that 
industrial capabilities are impaired.  Van Hoose v. Brown, 4 
Vet. App. 361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  The Board concludes that the facts of this case do 
not warrant referral to the Compensation and Pension Service 
for an extraschedular rating.  See Barringer, 22 Vet. App. at 
243-45; Thun, 22 Vet. App. at 115-16; VAOGCPREC 6-96.

The Board has also considered "staging" the periods of the 
veteran's disability but finds assigning different ratings to 
any periods of the veteran's disability to be inappropriate 
in this case.  See Hart, 21 Vet. App. at 510.  The Board has 
considered the veteran's claims and the medical evidence, but 
concludes the preponderance of the evidence is against 
granting a higher rating and thus, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 55.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


